michael h stough and barbara m stough petitioners v commissioner of internal revenue respondent docket no filed date lessor ps constructed a commercial building and entered into a 10-year lease with lessee l the lease requires l to pay monthly rent to ps and the monthly rent is based on the amount of project costs ps incurred in acquiring and devel- oping the leased property the lease provides l with the uni- stough v commissioner lateral option to make a one-time payment to ps to reduce project costs to be used in the calculation of rent and thus reduce the amount of rent otherwise owed by l under the lease in l elected to make a dollar_figure million payment to ps pursuant to the terms of the lease r argues that the dollar_figure mil- lion payment is rental income to ps and is reportable for the year of receipt ie ps argue that the dollar_figure million pay- ment is not rental income alternatively ps argue that pursu- ant to sec_467 the dollar_figure million payment received from l is reportable as rental income ratably over the 10-year life of the lease held the dollar_figure million payment is rental income to ps held further sec_467 provides that the amount of rent under any sec_467 agreement shall be deter- mined by allocating rents in accordance with the agreement sec_1_467-1 income_tax regs provides that i f a rental agreement does not provide a specific allocation of fixed rent the amount of fixed rent allocated to a rental period is the amount of fixed rent payable during that rental period the lease entered into between ps and l states only when rent is payable and does not specifically allocate rent the dollar_figure million payment was due and payable in there- fore ps must report the entire dollar_figure million payment as rental income for the year of receipt held further under sec_1 d i and ii income_tax regs the constant rental accrual and proportional rental accrual methods are inappli- cable to the lease at issue stanley l ruby and david m meranus for petitioners richard j hassebrock for respondent ruwe judge respondent determined a dollar_figure defi- ciency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 on one of their schedules e supplemental income and loss petitioners reported as rents received a dollar_figure million pay- ment from talecris plasma resources inc talecris peti- tioners then claimed an offsetting dollar_figure million schedule e contribution to construct deduction schedule e deduction upon examination respondent disallowed the dollar_figure million schedule e deduction but increased petitioners’ basis in the subject rental property and allowed petitioners dollar_figure in additional_depreciation petitioners no longer contend that unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the parties agree that if we sustain respondent’s determination as to continued united_states tax_court reports they are entitled to the dollar_figure million schedule e deduction but instead argue that they improperly reported as rents received the dollar_figure million payment after concessions by the parties the issues remaining for decision are whether the dollar_figure million lump-sum payment made by talecris during the taxable_year is rental income to petitioners if the dollar_figure million payment is rental income whether petitioners may allocate the dollar_figure million pay- ment proportionately over the life of the lease pursuant to sec_467 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incor- porated herein by this reference at the time the petition was filed michael h stough peti- tioner resided in wyoming and barbara m stough resided in ohio petitioner is the sole shareholder of an ohio corporation named stough development corp sdc sdc was incor- porated in date and for the taxable_year at issue operated as a subchapter_s_corporation sdc is a real_estate development company primarily in the business of acquiring and developing real_estate for use as plasma collection cen- ters talecris a delaware corporation and wholly owned sub- sidiary of talecris biotherapeutics holdings corp talecris holdings also a delaware corporation operates plasma the dollar_figure million in rental income and disallowance of the dollar_figure million sched- ule e deduction then the dollar_figure in additional_depreciation is allowable petitioners concede dollar_figure in ordinary dividend income dollar_figure in qualified_dividend_income dollar_figure in interest_income and dollar_figure in schedule e income as set forth in the notice_of_deficiency peti- tioners further concede a dollar_figure utility expense deduction petitioners agree that respondent properly adjusted the total amount_of_deductions peti- tioners claimed on schedule a itemized_deductions for by increasing the deductions by dollar_figure the parties stipulate that petitioners maintained a mailing address in ohio at the time they filed their petition on date grifols therapeutics inc a spanish corporation headquartered in barcelona spain acquired talecris holdings and all of its subsidiaries including talecris stough v commissioner collection centers in various locations throughout the conti- nental united_states for the purpose of manufacturing and selling plasma protein therapeutics on date sdc and talecris entered into a development agreement and related guaranty agreement wherein sdc agreed to acquire real_property in a location acceptable to talecris and to construct a plasma collection center pursuant to talecris’ specifications attached as an exhibit to the development agreement was a proposed lease to be entered into by sdc and talecris once the plasma collection center project was complete the proposed lease required talecris to lease the plasma collection center from sdc for an initial term of years petitioner negotiated the terms of both the development agreement and the proposed lease on behalf of sdc while james h moose acted as the lead negotiator for talecris on date pursuant to the terms of the development agreement sdc acquired title via general war- ranty deed to a parcel of real_property in north carolina nc property in order to fund the acquisition of the nc property and to facilitate the subsequent construction of the plasma collection center sdc took out a commercial loan with pnc bank petitioner was personally liable for the commercial loan talecris was not liable on or obligated to make pay- ments under the commercial loan on date sdc transferred to wintermans llc wintermans title to the nc property via general war- ranty deed wintermans is an ohio limited_liability_company wholly owned by petitioner and is treated as a disregarded_entity for purposes of federal_income_tax for the taxable_year on date sdc received a certificate of occu- pancy for the newly constructed plasma collection center talecris moved into the plasma collection center sometime in date although the proposed lease between talecris and sdc had not yet been executed when talecris moved into the plasma collection center talecris began paying rent on date mr moose was an executive at talecris from to when mr moose retired from talecris in his title was senior vice president united_states tax_court reports on date wintermans and talecris executed the proposed lease whereby talecris agreed to lease the plasma collection center from wintermans for years there is no indication and the parties do not argue that the terms of the proposed lease and the final lease differ the lease required talecris to pay monthly rent to wintermans and the rent would be determined by a mathematical formula based on project costs that sdc incurred in acquiring and developing the plasma collection center article of the lease defines project costs as the sum of a the acquisition costs b the hard construction costs c the soft construction costs and d the financing costs the calculation of monthly rent to be paid_by talecris to wintermans involves a two-step process project costs are multiplied by to arrive at base rent and base rent is multiplied by and then divided by to arrive at monthly rent sec_4 a v of the lease allows talecris on or before the commencement_date to provide written notice to wintermans to elect to pay or reimburse wintermans in a lump sum for any portion of the project costs sec_4 a v of the lease provides v notwithstanding any other provisions of this lease to the contrary tenant may by written notice given by tenant to landlord on or prior to the commencement_date elect to pay or reimburse landlord in a lump sum for any portion of the project costs as tenant may specify in such notice if tenant makes such an election tenant shall on or prior to the commencement_date make a lump sum payment to landlord in respect of project costs in the amount specified in tenant’s notice of election and for purposes of determining the assumed term_loan prin- cipal amount the assumed term_loan amortization amount and the base rent the project costs and the maximum project costs shall be reduced by the amount of such payment because rent is a function of project costs a lump-sum pay- ment under sec_4 a v of the lease would reduce project costs and consequently reduce the amount of rent that talecris owed under the lease it was within the sole discre- talecris and sdc executed the date development agree- ment with a related guaranty and proposed lease the final lease of the plasma collection center executed on date involved talecris and wintermans in years of the lease talecris’ base rent increases to of the base rent in effect for the immediately preceding lease year stough v commissioner tion of talecris to make an election under sec_4 a v of the lease and to determine the amount of such lump-sum payment as of date there was an outstanding balance of dollar_figure owed by sdc on the commercial loan on date talecris made a dollar_figure million lump-sum payment to wintermans pursuant to sec_4 a v of the lease peti- tioners applied the dollar_figure million lump-sum payment to the out- standing balance of the pnc bank commercial loan talecris issued to wintermans a form 1099-misc mis- cellaneous income original form 1099-misc reporting rents of dollar_figure for this amount represents dollar_figure in monthly rent for the plasma collection center along with the dollar_figure million lump-sum payment pursuant to sec_4 a v of the lease petitioners jointly filed a form_1040 u s individual_income_tax_return for on one of the schedules e attached to the return petitioners reported rents received of dollar_figure in connection with the plasma collection center rental among the deductions that petitioners claimed on this schedule e was a dollar_figure million contribution to construct expense certified_public_accountant c p a thomas d heldman prepared petitioners’ form_1040 for on date respondent began an examination of petitioners’ tax_return in a letter dated date michael v paul chief operating officer of sdc wrote to staci baranchak talecris’ accounts_payable manager requesting inter alia that talecris amend the original form 1099-misc issued to wintermans to treat the dollar_figure million lump-sum payment as a buy-down reimbursement of construction cost at a date not specified in the record talecris issued to wintermans a corrected form 1099-misc corrected form 1099-misc reporting rents of dollar_figure for on date respondent issued to petitioners a notice_of_deficiency for disallowing the claimed dollar_figure mil- lion schedule e deduction but increasing petitioners’ basis in although the lease was not executed until date the parties agree that the dollar_figure million lump-sum payment was made pursuant to sec_4 a v the terms of which are identical in both the proposed lease and the final lease it is unclear from the record whether talecris provided written notice of its election to wintermans united_states tax_court reports the plasma collection center and allowing petitioners dollar_figure in additional_depreciation petitioners timely filed a peti- tion disputing the determinations in the notice_of_deficiency opinion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the tax- payers bear the burden of proving that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof with respect to relevant factual issues may shift to the commissioner specifically sec_7491 provides if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue sec_7491 further provides that the burden_of_proof shifts to the commissioner only when the taxpayer has complied with the requirements under this title to substantiate any item and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses informa- tion documents meetings and interviews ‘credible evi- dence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 because we decide this case on the preponder- ance of the evidence the allocation of the burden_of_proof does not affect the outcome and need not be decided see 131_tc_185 rental income the first issue for decision is whether the dollar_figure million lump- sum payment made by talecris to wintermans pursuant to the basis increase is allocated as follows dollar_figure to the land dollar_figure to the plasma collection center building and dollar_figure to fixtures this results in additional_depreciation for of dollar_figure for the plasma collection center building and dollar_figure for the fix- tures stough v commissioner sec_4 a v of the lease constitutes rental income to peti- tioners for although petitioners initially reported this amount as rental income on one of their schedules e they now argue that this reporting was in error and that the dollar_figure million lump-sum payment does not constitute rental income for specifically petitioners argue that the dollar_figure million lump-sum payment was not intended as rent by the parties to the lease but rather was meant to reimburse petitioners for leasehold improvements to the plasma collection center respondent argues that the dollar_figure payment received by the petitioners from talecris is considered addi- tional rental income to the petitioners pursuant to sec_1_61-8 and was properly reported as such on petitioners’ form_1040 sec_61 defines gross_income to mean all income from whatever source derived including rental payments received or accrued during the taxable_year sec_61 sec_1 a income_tax regs sec_1_61-8 income_tax regs provides in pertinent part c expenditures by lessee -as a general_rule if a lessee pays any of the expenses of his lessor such payments are additional rental income of the lessor if a lessee places improvements on real_estate which con- stitute in whole or in part a substitute for rent such improvements constitute rental income to the lessor whether or not improvements made by a lessee result in rental income to the lessor in a particular case depends upon the intention of the parties which may be indicated either by the terms of the lease or by the surrounding circumstances when a lessee pays an expense or obligation incurred by the lessor in bringing the leased property into existence there is a direct economic benefit to the lessor to the extent that the lessor is relieved of his or her financial obligations under these circumstances there is no ambiguity regarding the financial benefit that the lessor receives that being the case there need be no inquiry into the intent of the lessor and lessee unless the lessee’s payments were unrelated to the lease in the instant case there is no question that the dollar_figure million lump-sum payment was made pursuant to the terms of the lease was optional at the election of the lessee was to reimburse the lessor for project costs incurred the lease clearly defines project costs as the sum of acquisition costs continued united_states tax_court reports and paid_by the lessor in bringing the property into exist- ence and reduced the lessee’s future rents otherwise due given these facts the dollar_figure million lump-sum payment falls within the purview of sec_1_61-8 income_tax regs as the lessee’s payment of the lessor’s expenses and therefore constitutes rent without the need to inquire into the subjec- tive intent of the parties see satterfield v commissioner tcmemo_1975_203 tax ct memo lexi sec_170 petitioners nevertheless argue that the subjective intent of the parties should control we disagree because this is not a case of improvements made by a lessee a lessee’s payment for leasehold improvements may or may not result in rental income to the lessor depending on the intent of the parties which may be indicated by the terms of the lease or by the surrounding circumstances id see 305_us_267 there may be situations where an improvement made by a lessee is not intended to com- pensate a lessor indeed an improvement by a lessee might be worthless or even provide a detriment to the lessor for example the useful_life of such an improvement by the les- see may not extend beyond the term of the lease in which case it has no value to the lessor and in fact may impose a financial detriment if the lessor is responsible for its removal upon termination of the lease here the lessee made no leasehold improvements rather the lessee exercised its option to pay dollar_figure million to petitioners in order to reduce the amount of project costs for purposes of calculating annual rent even if we were to look into the parties’ intentions the terms of the lease and the surrounding circumstances con- vince us that the dollar_figure million lump-sum payment was intended as payment for_the_use_of the leased property first the operative provision allowing for the lessee’s election of a lump-sum payment- sec_4 a v -is included within article iv of the lease entitled rent second mr moose testified that the purpose of lease sec_4 a v was to provide talecris flexibility in the amount of rental payments hard construction costs soft construction costs and financing costs at a minimum acquisition and financing costs do not constitute a reimburse- ment for leasehold improvements to the plasma collection center stough v commissioner that they would be liable for in the future third both parties to the lease treated the dollar_figure million lump-sum payment as rent before respondent’s examination of petitioners’ tax_return talecris reported the dollar_figure million payment as rent on the original form 1099-misc and petitioners reported the dollar_figure million payment as rents received on one of their schedules e although the intention of the parties is not determinative in the instant matter we find that the terms of the lease and the surrounding circumstances indicate that the lessor and the lessee intended the dollar_figure mil- lion lump-sum payment to be rent sec_467 petitioners argue alternatively that if we determine the dollar_figure million lump-sum payment to be rental income they are entitled to report the payment ratably over the 10-year life of the lease pursuant to sec_467 in other words peti- tioners argue that only a portion of the dollar_figure million lump-sum payment is includible as income for respondent argues that petitioners are required to include the entire dollar_figure million payment they received from talecris in gross_income for the year of receipt ie under sec_467 both parties base their respective arguments on sec_467 and the regu- lations thereunder neither party cites any caselaw to sup- port those arguments and the issue is one of first impression in this court congress enacted sec_467 to prevent lessors and lessees from mismatching the reporting of rental income and expenses h_r rept no 1984_3_cb_1 staff of j comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print sec_467 pro- vides accrual methods for allocating rents pursuant to a sec_467 rental agreement in order to qualify as a sec_467 rental agreement an agreement must have increasing decreasing rents or deferred prepaid rents and aggregate rental payments exceeding dollar_figure sec_467 sec_1_467-1 income_tax regs both partie sec_12 that mr moose and petitioner testified that they did not consider the lump-sum payment to be rent is completely at odds with the terms of the dollar_figure million option and the effect of its exercise united_states tax_court reports agree that the lease in this case qualifies as a sec_467 rental agreement a allocation the accrual methods applicable to a sec_467 rental agreement are set forth in sec_467 which provides in part sec_467 accrual of rental payments - allocation follows agreement -except as provided in para- graph the determination of the amount of the rent under any sec_467 rental agreement which accrues during any taxable_year shall be made- a by allocating rents in accordance with the agreement and b by taking into account any rent to be paid after the close of the period in an amount determined under regulations which shall be based on present_value concepts sec_467 is inapplicable in the instant case and the parties do not argue otherwise therefore except as pro- vided in sec_467 the rent determination for any rental period under sec_467 is made by allo- cating rents in accordance with the agreement sec_467 provides for_the_use_of the constant rental accrual_method in certain situations as we explain infra the con- stant rental accrual_method is inapplicable in the situation before us sec_467 directs the secretary to prescribe such regulations as may be appropriate to carry out the purposes of this section the first case to apply sec_467 was pic- cadilly cafeterias inc v united_states 36_fedclaims_330 which was decided before the promulgation of any temporary or final regulations there the parties’ dispute revolved around whether a lease that specified a rent pay- ment schedule could be construed to be an allocation within the meaning of sec_467 id pincite in the absence of regulations the court of federal claims held that a rent payment schedule could act as an allocation within the meaning of sec_467 and required the taxpayer to report rent in accordance with the rent payment schedule id pincite the lease qualifies as a sec_467 rental agreement because the rental payments increase in lease years and the lease has aggregate rental payments exceeding dollar_figure stough v commissioner subsequently on date the internal_revenue_service issued final regulations under sec_467 that apply to the case before us t d 1999_1_cb_1209 in gen- eral these regulations require a lessor and lessee to treat rents consistently and in certain cases involving tax avoid- ance require the parties to account for rent and interest under a prescribed method sec_1_467-1 income_tax regs sets forth rules for allocating rent to a rental period when a sec_467 rental agreement contains a specific allocation schedule and also in the absence of such specific allocation schedule sec_1_467-1 income_tax regs provides ii fixed rent allocated to a rental period - a specific allocation - in general -if a rental agreement provides a specific allocation of fixed rent as described in paragraph c ii a of this section the amount of fixed rent allocated to each rental period during the lease_term is the amount of fixed rent allocated to that period by the rental agreement rental agreements specifically allocating fixed rent -a rental agreement specifically allocates fixed rent if the rental agreement unambiguously specifies for periods no longer than a year a fixed amount of rent for which the lessee becomes liable on account of the use of the property during that period and the total amount of fixed rent specified is equal to the total amount of fixed rent payable under the lease for example a rental agreement providing that rent is dollar_figure per calendar_year and providing for total payments of fixed rent equal to the total amount specified specifically allocates rent a rental agree- ment stating only when rent is payable does not specifically allocate rent b no specific allocation -if a rental agreement does not provide a specific allocation of fixed rent for example because the total amount of fixed rent specified is not equal to the total amount of fixed rent pay- able under the lease the amount of fixed rent allocated to a rental period is the amount of fixed rent payable during that rental period if an amount of fixed rent is payable before the beginning of the lease_term it is allocated to the first rental period in the lease_term if an amount of fixed rent is payable after the end of the lease_term it is allo- cated to the last rental period in the lease_term emphasis added in applying this regulation to the facts of this case we first find that the lease in question does not specifically allocate fixed rent to any rental period within the meaning of sec_1_467-1 income_tax regs however the lease does provide for a fixed amount of rent payable during the rental period ie rent payable pursuant to the terms of the lease accordingly in the absence of a specific allocation in united_states tax_court reports the rental agreement the amount of rent payable in must be allocated to petitioners’ rental period pursuant to sec_1_467-1 income_tax regs which pro- vides that the amount of fixed rent allocated to a rental period is the amount of fixed rent payable during that rental period therefore petitioners are required to include as gross_income the entire dollar_figure million lump-sum payment made pursuant to the terms of the lease for the year of receipt b constant rental accrual petitioners argue that they should be permitted to use the constant rental accrual_method provided in sec_467 in order to spread their rental income to other years how- ever this method is inapplicable because it was intended to allow the commissioner to rectify tax_avoidance situations and the regulations provide that this method may not be used in the absence of a determination by the commis- sioner sec_1_467-3 income_tax regs no determination was made by respondent concerning tax_avoidance in addi- tion the constant rental accrual_method applies to disquali- fied leasebacks and long-term agreements sec_1_467-3 income_tax regs the lease sub judice is neither finally any argument that sec_467 which provides for use of the constant rental accrual_method if such agreement does not provide for the allocation referred to in paragraph a does not apply since we have already held that there was an allocation pursuant to the agreement within the pur- view of paragraph a of sec_467 and sec_1 sec_1_467-3 and income_tax regs provides leaseback -a sec_467 rental agreement is a leaseback if the lessee or a related_person had any interest other than a de_minimis interest in the property at any time during the two-year period ending on the agreement date for this purpose interests in property include options and agreements to purchase the property whether or not the lessee or related_person was considered the owner of the property for federal_income_tax purposes and in the case of subleased property any interest as a sublessor long-term_agreement - i in general -a sec_467 rental agree- ment is a long-term_agreement if the lease_term exceed sec_75 percent of the property’s statutory_recovery_period stough v commissioner c ii b income_tax regs therefore the constant rental accrual_method does not apply to this matter c proportional rental accrual with respect to sec_467 rental agreements that do not provide for adequate interest on prepaid or deferred rent the fixed rent for any rental period is the proportional rental amount sec_1_467-1 income_tax regs sec_1_467-2 income_tax regs describes sec_467 rental agreements to which the proportional rental method applies a sec_467 rental agreements for which proportional rental accrual is required -under sec_1_467-1 the fixed rent for each rental period is the proportional rental amount computed under para- graph c of this section if- the sec_467 rental agreement is not a disqualified_leaseback_or_long-term_agreement under sec_1_467-3 and the sec_467 rental agreement does not provide adequate interest on fixed rent under paragraph b of this section as discussed above the lease before us is neither a disquali- fied leaseback nor a long-term rental agreement and the parties make no argument to the contrary therefore the proportional rental accrual_method will apply if the sec_467 rental agreement at issue does not provide adequate interest on fixed rent under paragraph b of this section sec_1_467-2 income_tax regs emphasis added con- cerning adequate interest on fixed rent sec_1_467-2 income_tax regs provides b adequate interest on fixed rent - in general -a sec_467 rental agreement provides adequate interest on fixed rent if dis- regarding any contingent rent- i the rental agreement has no deferred or prepaid rent as described in sec_1_467-1 emphasis added petitioner argues that the dollar_figure million lump-sum payment is prepaid rent sec_1_467-1 income_tax regs defines prepaid rent as follows ii prepaid rent -a rental agreement has prepaid rent under this paragraph c if the cumulative amount of rent payable as of the close of a calendar_year exceeds the cumulative amount of rent allocated as of the close of the succeeding calendar_year determined under paragraph c iii of this section emphasis added united_states tax_court reports sec_1_467-1 example income_tax regs pro- vides the following example which is instructive in com- paring the cumulative amount of rent payable as of the close of a calendar_year to the cumulative amount of rent allo- cated as of the close of the succeeding calendar_year emphasis added example i a and b enter into a rental agreement that provides for a 10-year lease of personal_property beginning on date and ending on date the rental agreement provides for accruals of rent of dollar_figure during each month of the lease_term under paragraph c iii of this section dollar_figure is allocated to each calendar_year the rental agreement provides for a dollar_figure payment on date ii the rental agreement does not have increasing or decreasing rent as described in paragraph c i of this section the rental agreement however provides prepaid rent under paragraph c ii of this section because the cumulative amount of rent payable as of the close of a cal- endar year exceeds the cumulative amount of rent allocated as of the close of the succeeding calendar_year for example the cumulative amount of rent payable as of the close of dollar_figure is payable on date exceeds the cumulative amount of rent allocated as of the close of the succeeding calendar_year dollar_figure accordingly the rental agreement is a sec_467 agreement emphasis added totaling dollar_figure the lease entered into between talecris and wintermans does not provide for prepaid rent first it is necessary to determine the cumulative amount of rent payable as of the close of the calendar_year in talecris paid rent to wintermans dollar_figure of monthly rent for the plasma collection center and a dollar_figure mil- lion lump-sum payment pursuant to sec_4 a v of the lease therefore the cumulative amount of rent payable by talecris as of the close of the calendar_year is dollar_figure second it is necessary to ascertain the cumu- lative amount of rent allocated as of the close of the suc- ceeding calendar_year ie as previously held the lease at issue does not specifically allocate fixed rent to any rental period within the meaning of sec_1 c ii a income_tax regs in the absence of a specific allocation the amount allocated to each year is the amount payable for each rental period sec_1_467-1 income_tax regs although the record before us does not include the exact amount of rent payable by talecris for the stough v commissioner calendar_year talecris did have rent payable during based on the mathematical formula contained in the lease it follows logically that the cumulative amount of rent payable as of the close of dollar_figure will not exceed the cumulative amount of rent allocated as of the close of dollar_figure plus rent payable during accord- ingly the sec_467 rental agreement does not have pre- paid rent pursuant to sec_1_467-1 income_tax regs because the sec_467 rental agreement has no prepaid rent it is deemed to have adequate interest on fixed rent under sec_1_467-2 income_tax regs as discussed above one requirement for the application of the proportional rental accrual_method is that t he sec_467 rental agree- ment does not provide adequate interest on fixed rent sec_1_467-2 income_tax regs pursuant to sec_1 b income_tax regs the lease between talecris and wintermans does provide for adequate interest on fixed rent we hold that the proportional rental accrual_method does not apply and therefore petitioners must report the dollar_figure million lump-sum payment for sec_6662 accuracy-related_penalty respondent determined that petitioners were liable for a sec_6662 accuracy-related_penalty of dollar_figure for sec_6662 and b imposes a accuracy- related penalty on any portion of an underpayment attrib- utable to a substantial_understatement_of_income_tax sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 however once the commissioner meets his burden of production the burden_of_proof remains with the taxpayers including the burden of proving that the penalty sec_1_467-2 income_tax regs provides in pertinent part b adequate interest on fixed rent - in general -a sec_467 rental agreement provides adequate interest on fixed rent if dis- regarding any contingent rent- i the rental agreement has no deferred or prepaid rent as described in sec_1_467-1 united_states tax_court reports is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioners’ understatement of income_tax exceeds the greater of of the tax required to be shown on their return or dollar_figure respondent has met his burden of production in that he has shown that petitioners improperly offset the dollar_figure million lump-sum payment through a schedule e deduction and that the understatement is substantial see longoria v commis- sioner tcmemo_2009_162 tax ct memo lexi sec_162 at petitioners argue that they had reasonable_cause because they relied on the advice of their c p a mr heldman sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the tax- payers’ position and that the taxpayers acted in good_faith with respect to that portion see higbee v commissioner t c pincite reasonable_cause requires that the taxpayer have exer- cised ordinary business care and prudence as to the disputed item 115_tc_43 aff ’d 299_f3d_221 3d cir the good- faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement id citing 469_us_241 sec_1_6664-4 income_tax regs whether a tax- payer relies on the advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances neonatology assocs p a v commissioner t c pincite sec_1_6664-4 income_tax regs for the reliance to be petitioners reported a dollar_figure tax_liability on their return the correct liability to be shown was over twice that amount petitioners concede that the accuracy-related_penalty applies to por- tions of the underpayment attributable to all adjustments in the notice_of_deficiency which they previously conceded stough v commissioner reasonable the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a com- petent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite we are satisfied that petitioners’ tax_return was pre- pared by a competent professional with sufficient expertise however at trial petitioner testified that he b riefly reviewed the tax_return before signing it and did not review the schedule e at issue mr heldman testified that he did not sit down with petitioners to discuss the prepared tax_return before petitioners signed the return uncondi- tional reliance on a tax_return_preparer or c p a does not by itself constitute reasonable reliance in good_faith tax- payers must also exercise d iligence and prudence estate of stiel v commissioner tcmemo_2009_278 tax ct memo lexi sec_273 at quoting 92_tc_958 aff ’d without published opinion 921_f2d_280 9th cir taxpayers have a duty to read their returns reliance on a preparer with complete informa- tion regarding a taxpayer’s business activities does not con- stitute reasonable_cause if the taxpayer’s cursory review of the return would have revealed errors id citing 88_tc_654 petitioner was a successful businessman who should have recognized that the dollar_figure million schedule e deduction for con- tribution to construct was money that even had it been related to the acquisition and construction of the plasma collection center would not have been deductible in total in in fact the deduction was intended to cancel out the dollar_figure million in rental income that petitioner now claims was improperly reported claiming reliance on mr heldman and choosing to not adequately review the contents of a tax_return is not reasonable reliance in good_faith and we will not permit petitioners to avoid an accuracy-related_penalty for substantially understating their income_tax_liability accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 united_states tax_court reports in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule f
